DETAILED ACTION
This office action is in response to applicant’s filing dated March 15, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4, 8-12, 14-16, and 22-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 15, 2022.  Claim(s) 5-7, 13, and 17-21 were previously canceled. 

Applicants elected with traverse Group I, drawn to a compound of the formula of claim 1 as the elected invention and the compound of Example 1, namely, 4'-methoxy-N,N-dimethyl-3'-(N-(3-(2-oxo-3-(4- propylphenyl)tetrahydropyrimidin-1(2H)-yl)phenyl)sulfamoyl)-[1,1'-biphenyl]-3- carboxamide, hereinafter referred to as Compound 1:
Compound 1

    PNG
    media_image1.png
    169
    522
    media_image1.png
    Greyscale

as the elected species in the reply filed on December 2, 2021.  The requirement is still deemed proper.  Claim(s) 4, 14-16, and 23-25 remain withdrawn.
Claims 1-3, 8-12, and 22 are presently under examination as they relate to the elected species:  
Compound 1

    PNG
    media_image1.png
    169
    522
    media_image1.png
    Greyscale

Priority
The present application is a 371 of PCT/JP2018/045523 filed on December 11, 2018, which claims benefit of foreign priority to JAPAN 2017-238093 filed on December 12, 2017.  

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 8-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al (WO2016/199906 A1, cited in the IDS filed September 8, 2020).
WO 2016/199906 A1 (Nagase) is the PCT counterpart to US 2018/0179151 A1 (Nagase).  WO 2016/199906 A1 (Nagase) has a 102(a)(1) date as a result of its December 15, 2016 publication date.   Because WO 2016/199906 A1 (Nagase) and US 2018/0179151 A1 (Nagase) appear to have identical disclosures, and because the WO document was published in Japanese language designating the United States, the US 2018/0179151 A1 (Nagase), which is the National Stage entry of WO 2016/199906 A1 (Nagase), is being used as a translation of WO 2016/199906 A1 (Nagase).   As such, any reference hereinafter to column and line numbers will be based upon the US publication, but should be interpreted as referring to the corresponding disclosure of the aforementioned WO counterpart.
Regarding claims 1-3 and 22, Nagase teaches low-molecular-weight compounds exhibiting an orexin receptor agonist activity including compounds of formula (Table 20):

    PNG
    media_image2.png
    192
    600
    media_image2.png
    Greyscale

wherein n is 2:

    PNG
    media_image3.png
    218
    348
    media_image3.png
    Greyscale

Compound 132

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Compound 132 differs from the instantly claimed compound in that it contains an H in the position corresponding to the instantly claimed R position.  Nagase does not explicitly teach a compound wherein the moiety at the position corresponding to instantly claimed R position is a ethyl. 
However, Nagase does teach Compound 135 (Table 20) which comprises a substituent at the position corresponding to the instantly claimed R position.  Thus, Nagase clearly contemplates modifying this position to form compounds having orexin receptor agonist activity.
Moreover, Nagase teaches structurally similar compounds of the formula [0656]:

    PNG
    media_image5.png
    190
    601
    media_image5.png
    Greyscale
including Compound 56 (Table 6):

    PNG
    media_image6.png
    163
    401
    media_image6.png
    Greyscale

Compound 56

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Compound 56 differs from the instantly claimed compound in that it comprises a urea moiety:

    PNG
    media_image8.png
    120
    96
    media_image8.png
    Greyscale
 instead of a tetrahydropyrimidin-2(1H)-one moiety: 
    PNG
    media_image9.png
    145
    108
    media_image9.png
    Greyscale
.   It would have been prima facie obvious to substitute the H at the position corresponding to instantly claimed R of compound 132 with a methyl as seen in structurally similar compound 56 since Nagase clearly contemplates modifying this position and utilizes a methyl in this position in structurally similar compounds. 
	Moreover, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate.  The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity. Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59). Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60). Notably, one such generalization is that -CH3 can replace hydrogen (Page 61, Table 2.9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to i) select Compound 132 as a lead compound for modification, and ii) substitute the H at the position corresponding to instantly claimed R with a -CH3 to arrive at a compound within the instantly claimed formula.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior.
Nagase does not explicitly teach the elected compound, or compounds wherein the compound comprises an ethyl at the position corresponding to instantly claimed R.  As set forth above, it would have been prima facie obvious to modify compound 132 to arrive at a structurally similar compound of the instantly claimed formula:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

wherein the compound comprises a methyl at the position corresponding to instantly claimed R.  MPEP 2144.09 states:
	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  In the instant case, it would have been prima facie obvious to form a homolog of the compound rendered obvious by Nagase to arrive at the instantly elected compound. 

Regarding claims 8-12, which are directed to the use of the claimed compounds as a medicament (claim 8), an orexin receptor agonist (claim 9), an anti-narcolepsy agent (claim 10), an agent for improving sleepiness (claim 11), and a prophylactic or therapeutic agent for obesity, diabetes, or depression, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed compound as a medicament, and as treatment for narcolepsy, sleepiness, obesity, diabetes, or depression), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II). In the instant case, the claims are directed to a compound, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Taken together, all this would result in the practice of the method of claims 1-3, 8-12, and 22 with a reasonable expectation of success.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
The Declaration of Masashi Yanagisawa under 37 CFR 1.132 filed March 15, 2022 is insufficient to overcome the rejection of record and is addressed in the response to the arguments set forth below.  

	Applicant argues:
	Nagase et al does not disclose a compound as defined by the pending claims.  The compounds of Nagase fail to have an "R" substituent of propyl, ethyl, isopropyl, methoxy, or ethoxy at the 4-position of the phenyl group that binds to the 6-membered urea moiety.  The Office mentions Williams et al. as allegedly disclosing that a person of ordinary skill in the art would be motivated to substitute hydrogen with -CH3 to modify a compound's properties.  In that regard, the Office contends that a person of ordinary skill in the art would have been motivated to modify compound 132, as disclosed by Nagase et al., by substituting the hydrogen at the position corresponding to the claimed "R" substituent with a -CH3 to arrive at a compound within the scope of the pending claims.  However, such a modification would not result in a claimed compound, which require a 6-membered urea moiety and an "R" substituent selected from propyl, ethyl, isopropyl, methoxy, and ethoxy (i.e., not methyl) at the 4-position of the phenyl group that binds to the 6-membered urea moiety.  Accordingly, Nagase et al. does not disclose or reasonably suggest a compound that has a 6-membered urea moiety and an "R" substituent of propyl, ethyl, isopropyl, methoxy, or ethoxy at the 4-position of the phenyl group that binds to the 6-membered urea moiety.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to i) select Compound 132 as a lead compound for modification, and ii) substitute the H at the position corresponding to instantly claimed R with a -CH3 to arrive at a compound within the instantly claimed formula.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior.   As set forth above, it would have been prima facie obvious to form a homolog of the compound rendered obvious by Nagase to arrive at the instantly elected compound. 


Applicant argues:
The present inventive compounds exhibit unexpected properties.  Applicants have discovered that the claimed compounds exhibit unexpectedly superior orexin receptor agonist activity as compared to the compounds of Nagase et al.  As described in the Declaration, experiments were conducted to evaluate the agonist activity against OX2R (orexin 2 receptor) In particular, the concentration effective in producing 50% of the maximal response (i.e., EC50) was measured for the compounds described in Examples 1, 3, 4, 5, 6, and 16 of the present application, i.e., the compounds of the claimed invention, and for compounds 53, 56, 132, and 135 of Nagase et al. The claimed compounds exhibited EC50 values ranging from 0.610 nM to 3.30 nM, whereas compounds 53, 56, 132, and 135, disclosed by Nagase et al., exhibited EC5o values ranging from 6.4 nM to 96.1 nM. In other words, the claimed compounds exhibited orexin receptor agonist activities, which were about 2 to 10 times higher than that of the best orexin receptor agonist activity (i.e., EC50 of 6.4 nM for compound 135) exhibited by the compounds disclosed by Nagase et al.  Similarly, the compounds of Examples 1 and 16 of the present application, wherein the 6-membered urea moiety is present and the "R" substituent is propyl, exhibited EC50 values of 0.610 nM and 0.843 nM, respectively, which correspond to about 7 to 10 times higher agonist activity than compound 135 of Nagase et al.  These results show that the claimed compounds, having a 6-membered urea moiety and an "R" substituent of propyl, ethyl, isopropyl, methoxy, or ethoxy at the 4-position of the phenyl group that binds to the 6-membered urea moiety, exhibit superior orexin receptor agonist activity, as evidenced by their significantly lower EC5o values, as compared to compounds 53, 56, 132, and 135 of Nagase et al. The superior orexin receptor agonist activity provided by the claimed compounds could not have been reasonably predicted by a person of ordinary skill in the art based on the disclosure Nagase et al., such that the improved orexin receptor agonist activity of the claimed compounds should be considered unexpected, which evidences the unobviousness of the claimed compounds and uses thereof.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  
In the instant case, the cited prior art teaches structurally similar compounds and that small modifications to the structurally similar compounds result in differences in agonist activity at OX1R and OX2R.  The differences in activity demonstrated in the declaration appear to be within the variability one would expect with structurally similar compounds.  For example, Nagase teaches Compound 116, which comprises a urea moiety, has % response at OX2R of 7%, 6%, and 7% for 0.1µM, 1.0µM, and 10µM doses respectively, while compound 134, which has a 6-membered urea moiety, has % response at OX2R of 101%, 76%, and 75% for 0.1µM, 1.0µM, and 10µM doses respectively.  Thus, the data provided by Nagase clearly shows that small modifications of the compound such as a 6-membered urea moiety results in higher response at OX2R.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

	
	

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	
The Examiner is unable to make direct comparisons between the data provided by the declarant and the data provided in the prior art.  However, it appears that small changes, such as a change in urea moiety vs 6-membered urea moiety result in differences in activity at OX2R and the data provided does not appear to be of both statistical and practical significance in view of the cited art which establishes that small changes, such as a change in urea moiety vs 6-membered urea moiety result in almost no activity vs 100% activity for a 0.1µM dose.  Thus, the data presented in the declaration does not appear to outweigh the prima facie case of obviousness of record.
Conclusion
	Claims 1-3, 8-12, and 22 are rejected.
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628